                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 MARTELL FLIPPINS,                           )
                                             )
              Plaintiff,                     )
                                             )
 vs.                                         )         Case No. 19-cv-00517-NJR
                                             )
 K. KINK,                                    )
 WEXFORD HEALTH SOURCES,                     )
 V. SHAH,                                    )
 F. AHMED,                                   )
 DR. RITZ,                                   )
 S. STOVER,                                  )
 L. CUNNINGHAM,                              )
 J. BALDWIN, and                             )
 S. BENTON,                                  )
                                             )
              Defendants.                    )

                           MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       On May 16, 2019, in addition to his Complaint (Doc. 1), Plaintiff Martell Flippins,

an inmate of the Illinois Department of Corrections (“IDOC”), filed a Motion for

Temporary Restraining Order and Preliminary Injunction (Doc. 2). Pursuant to 28 U.S.C.

§ 1915A, an Order was entered on May 17, 2019, setting forth the following claims: that

Defendants have exhibited deliberate indifference to a serious medical need regarding

the treatment of Flippins’s inguinal hernia and associated symptoms in violation of the

Eighth Amendment (Count 1); that Wexford and employees have denied him medication

and falsified medical records (Count 2); and that he has been discriminated against in

violation of the Fourteenth Amendment (Count 3). (Doc. 8, p. 3). The Court dismissed



                                            1
without prejudice Counts 2 and 3, denied Flippins’s request for a temporary restraining

order, and directed Defendants to respond to his request for a preliminary injunction

(Doc. 8, p. 7; Doc. 16). Defendants Wexford, Baldwin, Cunningham, Kink, and Benton

filed responses on June 10, 2019 (Doc. 34) and June 14, 2019 (Doc. 39).

        The Court began a hearing on the motion on June 17, 2019, but had to end the

hearing because Dr. Shah did not have the medical records available to consult, and

because the video-conference system malfunctioned. After numerous attempts at

rescheduling, the Court continued the hearing on July 26, 2019. 1

                                             BACKGROUND

        The Complaint and Motion for Preliminary Injunction allege that Flippins was

diagnosed with an inguinal hernia in his groin area in early 2017. (Doc. 1, p. 8). In June

2017, Dr. Ahmed recommended that Flippins be referred for surgery, but that

recommendation was subsequently denied by both Dr. Ahmed himself and Dr. Ritz.

(Doc. 1, p. 26; Doc. 2, p. 3). Despite filing multiple grievances and writing letters

requesting surgery, Flippins continues to be treated only by medication, which he claims

is ineffective and has caused additional health problems. (Doc. 2, p. 3; Doc. 1, pp. 9, 14).

Flippins alleges that Dr. Ritz, Dr. Ahmed, Dr. Shah, and Nurse Practitioner Stover have




1
  The hearing was first interrupted and forced to reschedule for July 18, 2019, due to technical difficulties
with the video conference equipment at the IDOC facilities where Plaintiff and witness for Defendant
Wexford, Dr. Shah, were located. (Doc. 43). Wexford then filed a motion to continue the hearing a different
date, because witness, Dr. Shah, would be unavailable at this date, which the Court granted. The Court
rescheduled the hearing for August 14, 2019. (Doc. 48). Flippins then filed a motion to change the date of
the hearing, as he is scheduled to be paroled August 9, 2019, and no longer will be in custody at Lawrence
Correctional Center. The Court granted the motion and scheduled the hearing for July 26, 2019. (Doc. 56).

                                                     2
exhibited deliberate indifference to his worsening hernia and associated symptoms by

denying treatment for non-medical reasons, delaying treatment, and persisting in a

course of treatment known to be ineffective. (Doc. 2, p. 3).

        Flippins alleges that because of the numerous grievances, letters, and complaints,

IDOC Director Baldwin (Doc. 1, pp. 8-9; Doc. 2, p. 4), Warden Kink (Doc. 1, pp. 16, 18;

Doc. 2, p. 4), Administrative Review Board Member Benton (Doc. 1, pp. 8-9; Doc. 2, p. 4),

and Health Care Unit Administrator Lorie Cunningham (Doc. 1, pp. 16, 18; Doc. 2, p. 3),

know that Flippins is receiving constitutionally inadequate medical care, but have failed

to intervene on his behalf. (Doc. 1, p. 8). This unconstitutional medical care results from

a policy, custom, or widespread practice adopted by Wexford. (Doc. 1, p. 8, 16-19; Doc. 2,

p. 3). Specifically, Wexford has implemented a cost-cutting policy and/or practice of

denying all requests for surgical repair of hernias despite medical need and will not pay

for surgery until the hernia gets to the “worst stage.” (Doc. 2, p. 3).

        Since receiving the diagnosis, Flippins claims that the hernia has grown in size,

and the symptoms have worsened, making it difficult for him to sleep, eat, stand, and do

normal daily activities. (Doc. 1, pp. 8-9, Doc. 2, p. 4).

        In their responses, (Docs. 34 and 39), Defendants argue that the medical records2

show that Flippins is receiving appropriate and regular treatment by medical staff at

Lawrence and therefore he has not demonstrated that Defendants have been deliberately




2
 Medical records were filed with the Court by Defendants on June 12, 2019 (Doc. 35-2), and again on June
14, 2019, along with Defendants Baldwin, Benton, Cunningham, and Kink’s Amended Response. (Doc. 39-
2).

                                                   3
indifferent to his serious medical condition. (Doc. 34, p. 3; Doc. 39, p. 2). Neither has

Flippins established that he will suffer irreparable harm without surgery. Again,

according to the medical records, his inguinal hernia has been successfully managed for

over two years. (Doc. 34., p. 4; Doc. 39, p. 5).

       Wexford also argues that Flippins has not offered any evidence to show that

Defendants have undertaken a course of treatment that is a significant departure from

accepted professional standards or practices. (Doc. 34, p. 3). He only claims that

Defendants have not allowed him to undergo surgery to fix the hernia, which is not

evidence of deliberate indifference. Allowing Flippins to decide his own medical

treatment, an unnecessary and elective surgery, and overruling the judgment of medical

professionals would create a precedent that Defendants’ medical judgment cannot be

relied on when treating inmates. Id. at p. 5. Ordering surgery, which is intrusive by

nature, would have an adverse impact on the operation of the criminal justice system.

                                          ANALYSIS

       A preliminary injunction is an “extraordinary and drastic remedy” for which there

must be a “clear showing” that a plaintiff is entitled to relief. Mazurek v. Armstrong, 520

U.S. 968, 972 (1997) (quoting 11A Charles Alan Wright, Arthur R Miller, & Mary Kay

Kane, Federal Practice and Procedure §2948 (5th ed. 1995)). The purpose of such an

injunction is “to minimize the hardship to the parties pending the ultimate resolution of

the lawsuit.” Faheem-El v. Klincar, 841 F.2d 712, 717 (7th Cir. 1988). A plaintiff has the

burden of demonstrating:

                      x   a reasonable likelihood of success on the merits;

                                               4
                    x no adequate remedy at law; and
                    x irreparable harm absent the injunction.
Planned Parenthood v. Commissioner of Indiana State Dep’t Health, 699 F.3d 962, 972 (7th Cir.

2012).

         As to the first hurdle, the Court must determine whether “plaintiff has any

likelihood of success—in other words, a greater than negligible chance of winning.”

AM General Corp. v. DaimlerChrysler Corp., 311 F.3d 796, 804 (7th Cir. 2002). Once a

plaintiff has met his burden, the Court must weigh “the balance of harm to the parties if

the injunction is granted or denied and also evaluate the effect of an injunction on the

public interest.” Id.; Korte v. Sebelius, 735 F.3d 654, 665 (7th Cir. 2013). “This equitable

balancing proceeds on a sliding-scale analysis; the greater the likelihood of success of the

merits, the less heavily the balance of harms must tip in the moving party’s favor.” Korte,

735 F.3d at 665. In addition, the Prison Litigation Reform Act provides that a preliminary

injunction must be “narrowly drawn, extend no further than necessary to correct the

harm . . . ,” and “be the least intrusive means necessary to correct that harm.” 18 U.S.C.

§ 3626(a)(2). Finally, pursuant to Federal Rule of Civil Procedure 65(d)(2), a preliminary

injunction would bind only the parties, their officers or agents, or persons in active

concert with the parties or their agents.

                                        DISCUSSION

         During both recent hearings, Dr. Shah testified that because of the complications

that can result, he does not recommend hernia surgery unless absolutely necessary. He

also testified that although in October 2017 Dr. Ahmed initially thought a surgical

evaluation might be appropriate, after collegial review, Dr. Ahmed and Dr. Ritz

                                             5
determined to proceed with an alternative treatment plan of continuing to monitor

Flippins and to treat him with a hernia belt and pain medicine. See Doc. 39-2, p. 54. The

medical records submitted by Defendants (Doc. 39-2) further indicate that all of the

medical providers who have seen Flippins agree that the hernia was and, as of May 22,

2019, is reducible. See Doc. 39-2, p. 52.

        Flippins testified that he has been seen by medical staff at Lawrence over ten times

since first complaining about pain in his groin area in January 2017 and that his last

medical appointment was in June 2019 for a prescription refill. He also confirmed that

has received pain medication, muscle rub, fiber supplements, and a hernia belt for

treatment.

        Flippins testified that the pain caused by the hernia makes it difficult for him to

sleep at times, stand for long periods of time, and exercise, and that he has had trouble

receiving refills of his pain medication. 3 He also alleged that the pain medication he has

been taking has caused damage to his liver because of a low platelet count result from

labs taken in 2017 and that Dr. Shah has told him that the amount of pain medication he

was taking was not safe. When questioned, Dr. Shah testified that pain medication can

cause liver problems, but that he had additional labs performed to ensure sure that there

were no problems with Flippins’s liver.




3
  Flippins also alleged being denied medication in his Complaint against “Wexford and employees.” This
claim was dismissed in the Merit Review Order, however, because he failed to allege necessary supporting
facts and did not demonstrate that the alleged wrongdoers acted pursuant to an unconstitutional policy or
custom. See Doc. 8, p. 6.

                                                   6
      In light of the evidence presented at the recent hearing, Flippins has not met the

high burden that is necessary to obtain a preliminary injunction. The medical records and

testimony show that Flippins has been given continuous medical treatment since first

complaining about pain in his groin area in 2017, and he was seen by medical as recently

as last month. The Court finds no evidence of deliberate indifference that would warrant

a preliminary injunction at this time. Further, despite claiming that he believes his pain

medication has caused liver damage, Flippins has failed to demonstrate how he will

suffer irreparable harm if he is not granted immediate surgery to treat his hernia.

                                      CONCLUSION

      For these reasons, Flippins’s motion for preliminary injunction (Doc. 2) is

DENIED.

      IT IS SO ORDERED.

      DATED: 7/30/2019


                                                ____________________________
                                                NANCY J. ROSENSTENGEL
                                                Chief U.S. District Judge




                                            7
